Case 7:17-cr-00225-NSR Document 127 Filed 05/06/20 Page 1 of 2
      Case 7:17-cr-00225-NSR Document 127
                                      126 Filed 05/06/20
                                                05/04/20 Page 2 of 2



Advisory counsel requests to speak to the defendant 15 minutes before the conference.

       The Court’s time and attention to this matter are greatly appreciated.

                                                     Respectfully submitted,

                                                            / s /

                                                     Margaret M. Shalley

cc:    AUSA Gillian Grossman (via ECF)
       AUSA Olga Zverovich (via ECF)
       AUSA Sagar Ravi (via ECF)
       Chukwuemeka Okparaeke (via mail)
